DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  
US National Stage of PCT
Acknowledgment is made that this application is the US national phase of international application PCT/EP2017/081872 filed 12/07/2017 which designated the U.S. and claims the benefit of EP16203071.2, filed 12/09/2016. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/21/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
The information disclosure statement filed 06/07/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information (the website listings) referred to therein has not been considered. Applicant is also respectfully requested to provide the AUTHOR and Title of the articles, etc., as instructed on the IDS prompts, see also MPEP 609.04, an excerpt from which follows (bold added):
For publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., "www.uspto.gov"). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., "Hand Tools," Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20090818144217/ http://www.farmshopstore.com/handtools.html> on December 20, 2012). Where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time ) when the document was available as a publication.
  
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

The drawings are correspondingly objected to for failing to comply with PCT Rule 11 as catchwords are indispensable to the understanding of the unlabeled non-descriptive representations, wherein PCT Rule 11.11 Words in Drawings states (bold for emphasis):
(a) The drawings shall not contain text matter, except a single word or words, when absolutely indispensable, such as "water," "steam," "open," "closed," "section on AB," and, in the case of electric circuits and block schematic or flow sheet diagrams, a few short catchwords indispensable for understanding.
(b) Any words used shall be so placed that, if translated, they may be pasted over without interfering with any lines of the drawings.

Element(s) 130, 180, 160, 140, 170, & 150 of fig. 1,    191, 192, 193, 195, 194, 196, & 197 of fig. 2, and    100, 196, 197, 194, 192, 193, 200, 195, 191, 199, 300, 310, 320, & 330 of fig. 3 need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The Examiner emphasizes that the requested text matter is indispensable for proper understanding.  The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”), and MPEP Appendix T Rule 11.11.  The Appropriate Correction is required. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention has a typographical error. This appears to be from the typo on the Application Data Sheet (ADS). The Examiner further notes that the typo appears in the PgPub.
The following title is suggested: “ME[[H]]THOD OF MONITORING AN EATING UTENSIL AND SMART EATING UTENSIL”.
See MPEP 601.05(a) & 37 CFR 1.76 (c).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Regarding claim 5,
 the claim recites “A computer program comprising program code means for causing a device to carry out the method of monitoring an eating utensil as defined in claim 1, when the computer program is run on the device.” The Examiner emphasizes that Applicant is claiming a computer program per se that is intended to be used on a device. Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations are not directed to any of the statutory categories. As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348, 111 USPQ2d at 1719. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720 (claimed "device profile" comprising two sets of data did not meet any of the categories because it was neither a process nor a tangible product). Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. See MPEP 2106.03(I). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kim* (KR 20140126118 A; hereafter “Kim”) in view of Applicant cited Einav et al (WO 2010070645 A1; hereafter “Einav”) with newly cited Chi* (CN 105933451 A; hereafter “Chi”).
*machine translations provided with the foreign documents and utilized to provide English citations

    PNG
    media_image1.png
    263
    295
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    309
    397
    media_image2.png
    Greyscale


Regarding independent claim 1,
 
Kim teaches method of monitoring an eating utensil (fig. 1, spoon; fig. 2, spoon 1) (Title “SPOON FOR HEALTH CARE AND MANAGEMENT SYSTEM FOR FOOD INTAKE”)  
wherein the eating utensil (fig. 1, spoon; fig. 2, spoon 1) comprises 
a food area (fig. 1, food support 11), 
a handle (fig. 1, handle portion 12), 
an accelerometer sensor (fig. 2, acceleration sensor 135) and a gyroscope sensor (fig. 2, gyro sensor 133) for detecting an orientation and path of the eating utensil (fig. 1, spoon; fig. 2, spoon 1) and 
a wireless communication unit (fig. 2, communication section 16) configured to wirelessly transmit the detected accelerometer (data from acceleration sensor 135) and gyroscope data (data from gyro sensor 133) (bottom of page 3 “communication unit 16 is a computer device 2 and the external device such as wired / wireless communication elements”; towards top of page 5 “A spoon (1) and the computer unit (2) is connected to the wired / wireless communication may exchange information”),
said method comprising the steps of:
wirelessly receiving the detected accelerometer (data from acceleration sensor 135) and gyroscope data (data from gyro sensor 133) by a smart device (fig. 2, computer device 2) (bottom of page 3 “The computer device 2 is a desktop PC, notebook PC, smart phone, tablet, such as a smart pad program or application”), 
Kim does not explicitly state comparing the detected orientation and path of the eating utensil with a reference orientation and reference path, and outputting a correction indication if the detected orientation and path of the eating utensil deviates from the reference orientation and reference path.
However:
Einav teaches a method and associated system of monitoring an eating utensil (monitoring device 100; see exemplary spoon of fig. 3) (bottom of page 4 “More optionally, the eating utensil shaped portion is shaped as a member from a group consisting of: a fork, a spoon, a tea spoon, a chopstick, and serving spoon”), 
 wherein the eating utensil (monitoring device 100; see spoon of fig. 3) comprises 
 a food area (food carrying portion of monitoring device), 
 a handle (handle of monitoring device), 
 a movement sensor (fig. 1, movement sensor 102) (page 16 lines 3-24 “the movement sensor 102 comprises an accelerometer, an image sensor, which may be referred to as an optical sensor, a radio frequency (RF) based positioning sensor, a range sensor, a tiltmeter, and/or any other sensor which may be used for detecting and/or evaluating a movement of the pattern monitoring device 100”) for detecting an orientation and path of the eating utensil (monitoring device 100; see spoon of fig. 3) (page 18 lines 8-20 “ detect eating events be detecting eating gestures, optionally according by matching the output of a movement sensor to a predefined movement track. Such detection may be used for monitoring any eating events during which the monitored eater uses her hands, with and/or without a utensil. Optionally, eater-specific movements, such a hand to mouth movements, are mapped and tagged to allow more accurate detection and evaluation of the specific actions which are performed by the eater. It should be noted that different profiles should be used for different accessories as the sensors intercept related data from different angles and/or distances”) and 
 a wireless communication unit (fig. 1, communication unit 105) configured to wirelessly transmit the detected movement data (page 12 lines 24-26 “The communication unit 105 is optionally designed to establish a communication, optionally wireless, with a remote server and/or a management unit”),
 said method comprising the steps of:
 wirelessly receiving the detected motion data by a smart device (management unit), 
 comparing the detected orientation and path of the eating utensil (monitoring device 100; see spoon of fig. 3)  with a reference orientation and reference path, and 
 outputting a correction indication (monitoring device 100; see spoon of fig. 3) based on the monitored eater’s compliance. The Examiner emphasizes that Einav teaches matching movement’s to eating patterns.
Chi teaches a method of monitoring a utensil (intelligent kitchen ware; exemplary shown and referenced as fig. 15, spoon 11) (Title “An Intelligent Cooking Method And System Thereof”; page 14 top paragraph “according to the same technical principle, the indicating device is arranged on the kitchen with the pancake turner with same or similar function, such as (not limited to): soup spoon and strainer”), 
 wherein the utensil (intelligent kitchen ware; see fig. 15, spoon 11) comprises 
a food area (food area of intelligent kitchen ware; see containing cavity of lower shell 112 of spoon 11), 
 a handle (handle of intelligent kitchen ware; see fig. 15, handle 12), 
 sensors (fig. 14, a motion detection module 36) for detecting an orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) and 
 a wireless communication unit (fig. 14, communication module 23) configured to wirelessly transmit the detected motion data (page 20 second to last paragraph “communication module 23 can be (not limited in), WiFi module, infrared module or mobile data communication module 2G, 3G or 4G 23. the embodiment in the mobile terminal comprises (not limited to): a mobile phone, a tablet computer or a notebook computer and the like”),
 said method comprising the steps of:
 wirelessly receiving the detected motion data by a smart device (mobile terminal) (Abstract “the intelligent kitchen ware and said mobile terminal link”), 
 comparing the detected orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) with a reference orientation and reference path (page 16 last paragraph “detecting user motion path of the smart pancake turner. after detecting the motion path of the smart turner sends the path information to the control module 32, the control module 32 the posture and the turning prompt by comparing the route information is the same or similar, if so, so as to encourage or without any prompting by voice. if not, frying posture error in voice prompt and prompt the user to correct the frying posture until the correct position of the user is correct posture”; bottom of page 16 through top of page 17 “For correction of user posture is not limited to tell user frying posture error in some selective embodiments, intelligent turner movement detecting module 36 detecting gesture path with a predicted fried in the control module 32 in the prompt action after difference occurs. control module 32 comparing the prompt action and detecting the path, and prompting the user the original frying posture correction, the user master correct frying posture, as illustrated, prompting module 31 prompts the user”), and 
 outputting a correction indication (prompting correction) if the detected orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) deviates from the reference orientation and reference path (page 14 about middle of page “can prompt the correct posture, to help guide the user”; page 16 about one-third of a page from the top “to make the user know the correct turning of the dish frying posture and correct frying posture”; bottom of page 13 through top of page 14 “prompting device (not limited to) text, voice or image prompting to the user the correct frying posture, the user can learn and master the correct posture by the prompt of the prompting device. In the embodiment of this set of frying gesture comprises (not limited in), the food stir-frying to the central position of the pot from the edge position of the pot by the pancake turner, from left to right or from right to left to fried food or the food turning of turning up and down in pot frying by pancake turner. It should be noted that in the embodiment the set stir-frying posture is not limited thereto according to different specific application scene, turning posture will be different, more is not limited to the above exemplified fried posture, example described below, when the user uses the pancake turner in the embodiment for cooking soup. in addition to conventional frying posture prompting pre-set prompting gesture further comprises: the posture of the soup pot temperature. the examples only illustrate the present embodiment in pre-set prompting information is not limited to enumerated frying of several turning posture, at the same time, it also means that, in this embodiment prompts the user to correct posture using cooking of the technical solution is not limited to application on the pancake turner, according to the same technical principle, the indicating device is arranged on the kitchen with the pancake turner with same or similar function, such as (not limited to): soup spoon and strainer”).
 The Examiner emphasizes that Chi teaches comparing the detected orientation and path of the (kitchen, not necessarily eating) utensil with a reference orientation and reference path, and outputting a correction indication (prompt) if the detected orientation and path of the utensil deviates from the reference orientation and reference path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Einav’s comparison and matching of the output of eating movement to predefined eating movement tracks with Kim’s healthcare spoon and associated method thereby identifying the eating movement being performed with Kim’s healthcare spoon system and thus maintaining  a better healthcare log. utilizable by the eater and/or caretakers for health management of the eater including for dis/encouragement of additional eating. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chi’s prompting of posture & gesture corrections of the holder of a utensil with Kim’s healthcare spoon system thereby providing the expected advantages of correcting poor spoon holding postures and/or gestures wherein the spoon is improperly moved thereby preventing/reducing spillage and/or messes including exemplary during placement of the spoon in a container, movement therein, removal therefrom, and during transport of food/fluids held by the spoon—further advantageously during transport to the user’s mouth. 

Regarding claim 2, which depends on claim 1,
 
 Kim teaches wherein the eating utensil (fig. 1, spoon; fig. 2, spoon 1) further comprises 
a temperature sensor (fig. 2, temperature sensor 132) for detecting a temperature of food in the food area (fig. 1, food support 11) (page 4 about middle of page “temperature sensor 132 senses the temperature of the food is immersed or in contact with”), and 
a weight sensor (fig. 2, weight sensor 134) for detecting a weight of food in the food area (fig. 1, food support 11) (page 4 about middle of page “weight sensor 134 detects the weight of the contained food”), 
said method further comprising the step of receiving the temperature data and the weight data by the smart device (fig. 2, computer device 2) (page 4 about middle of page “the second data output is food of temperature, heat, salinity, and intake by weight, and the like intake speed”; bottom of page 4 “Communication unit 16 may also transmit the detected value or the calculated second data detected under the control of the control unit 17 to an external device”).

Regarding independent claim 4,
 
 Kim teaches a system (Title “SPOON FOR HEALTH CARE AND MANAGEMENT SYSTEM FOR FOOD INTAKE”) of monitoring an eating utensil (fig. 1, spoon; fig. 2, spoon 1), comprising:
an eating utensil (fig. 1, spoon; fig. 2, spoon 1) which has 
a food area (fig. 1, food support 11) and a handle (fig. 1, handle portion 12), 
an accelerometer sensor (fig. 2, acceleration sensor 135) and a gyroscope sensor (fig. 2, gyro sensor 133) and 
a wireless communication unit (fig. 2, communication section 16) configured to wirelessly transmit the detected accelerometer (data from acceleration sensor 135) and gyroscope data (data from gyro sensor 133) to a smart device (fig. 2, computer device 2) (bottom of page 3 “communication unit 16 is a computer device 2 and the external device such as wired / wireless communication elements”; towards top of page 5 “A spoon (1) and the computer unit (2) is connected to the wired / wireless communication may exchange information”), and 
a smart device (fig. 2, computer device 2) configured 
to wirelessly receive the transmitted accelerometer and gyroscope data from the eating utensil (fig. 1, spoon; fig. 2, spoon 1), 
Kim does not explicitly teach wherein the smart device is configured to compare the detected orientation and path of the eating utensil with a reference orientation and path and to output a correction indication if the detected orientation and path of the eating utensil deviates from the reference orientation and reference path.
However:
Einav teaches a method and associated system of monitoring an eating utensil (monitoring device 100; see exemplary spoon of fig. 3) (bottom of page 4 “More optionally, the eating utensil shaped portion is shaped as a member from a group consisting of: a fork, a spoon, a tea spoon, a chopstick, and serving spoon”), 
 wherein the eating utensil (monitoring device 100; see spoon of fig. 3) comprises 
 a food area (food carrying portion of monitoring device), 
 a handle (handle of monitoring device), 
 a movement sensor (fig. 1, movement sensor 102) (page 16 lines 3-24 “the movement sensor 102 comprises an accelerometer, an image sensor, which may be referred to as an optical sensor, a radio frequency (RF) based positioning sensor, a range sensor, a tiltmeter, and/or any other sensor which may be used for detecting and/or evaluating a movement of the pattern monitoring device 100”) for detecting an orientation and path of the eating utensil (monitoring device 100; see spoon of fig. 3) (page 18 lines 8-20 “ detect eating events be detecting eating gestures, optionally according by matching the output of a movement sensor to a predefined movement track. Such detection may be used for monitoring any eating events during which the monitored eater uses her hands, with and/or without a utensil. Optionally, eater-specific movements, such a hand to mouth movements, are mapped and tagged to allow more accurate detection and evaluation of the specific actions which are performed by the eater. It should be noted that different profiles should be used for different accessories as the sensors intercept related data from different angles and/or distances”) and 
 a wireless communication unit (fig. 1, communication unit 105) configured to wirelessly transmit the detected movement data (page 12 lines 24-26 “The communication unit 105 is optionally designed to establish a communication, optionally wireless, with a remote server and/or a management unit”),
 said method comprising the steps of:
 wirelessly receiving the detected motion data by a smart device (management unit), 
 comparing the detected orientation and path of the eating utensil (monitoring device 100; see spoon of fig. 3)  with a reference orientation and reference path, and 
 outputting a correction indication (monitoring device 100; see spoon of fig. 3) based on the monitored eater’s compliance. The Examiner emphasizes that Einav teaches matching movement’s to eating patterns.
Chi teaches a method and associated system of monitoring a utensil (intelligent kitchen ware; exemplary shown and referenced as fig. 15, spoon 11) (Title “An Intelligent Cooking Method And System Thereof”; page 14 top paragraph “according to the same technical principle, the indicating device is arranged on the kitchen with the pancake turner with same or similar function, such as (not limited to): soup spoon and strainer”), 
 wherein the utensil (intelligent kitchen ware; see fig. 15, spoon 11) comprises 
a food area (food area of intelligent kitchen ware; see containing cavity of lower shell 112 of spoon 11), 
 a handle (handle of intelligent kitchen ware; see fig. 15, handle 12), 
 sensors (fig. 14, a motion detection module 36) for detecting an orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) and 
 a wireless communication unit (fig. 14, communication module 23) configured to wirelessly transmit the detected motion data (page 20 second to last paragraph “communication module 23 can be (not limited in), WiFi module, infrared module or mobile data communication module 2G, 3G or 4G 23. the embodiment in the mobile terminal comprises (not limited to): a mobile phone, a tablet computer or a notebook computer and the like”),
 said method comprising the steps of:
 wirelessly receiving the detected motion data by a smart device (mobile terminal) (Abstract “the intelligent kitchen ware and said mobile terminal link”), 
 comparing the detected orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) with a reference orientation and reference path (page 16 last paragraph “detecting user motion path of the smart pancake turner. after detecting the motion path of the smart turner sends the path information to the control module 32, the control module 32 the posture and the turning prompt by comparing the route information is the same or similar, if so, so as to encourage or without any prompting by voice. if not, frying posture error in voice prompt and prompt the user to correct the frying posture until the correct position of the user is correct posture”; bottom of page 16 through top of page 17 “For correction of user posture is not limited to tell user frying posture error in some selective embodiments, intelligent turner movement detecting module 36 detecting gesture path with a predicted fried in the control module 32 in the prompt action after difference occurs. control module 32 comparing the prompt action and detecting the path, and prompting the user the original frying posture correction, the user master correct frying posture, as illustrated, prompting module 31 prompts the user”), and 
 outputting a correction indication (prompting correction) if the detected orientation and path of the utensil (intelligent kitchen ware; see fig. 15, spoon 11) deviates from the reference orientation and reference path (page 14 about middle of page “can prompt the correct posture, to help guide the user”; page 16 about one-third of a page from the top “to make the user know the correct turning of the dish frying posture and correct frying posture”; bottom of page 13 through top of page 14 “prompting device (not limited to) text, voice or image prompting to the user the correct frying posture, the user can learn and master the correct posture by the prompt of the prompting device. In the embodiment of this set of frying gesture comprises (not limited in), the food stir-frying to the central position of the pot from the edge position of the pot by the pancake turner, from left to right or from right to left to fried food or the food turning of turning up and down in pot frying by pancake turner. It should be noted that in the embodiment the set stir-frying posture is not limited thereto according to different specific application scene, turning posture will be different, more is not limited to the above exemplified fried posture, example described below, when the user uses the pancake turner in the embodiment for cooking soup. in addition to conventional frying posture prompting pre-set prompting gesture further comprises: the posture of the soup pot temperature. the examples only illustrate the present embodiment in pre-set prompting information is not limited to enumerated frying of several turning posture, at the same time, it also means that, in this embodiment prompts the user to correct posture using cooking of the technical solution is not limited to application on the pancake turner, according to the same technical principle, the indicating device is arranged on the kitchen with the pancake turner with same or similar function, such as (not limited to): soup spoon and strainer”).
 The Examiner emphasizes that Chi teaches comparing the detected orientation and path of the (kitchen, not necessarily eating) utensil with a reference orientation and reference path, and outputting a correction indication (prompt) if the detected orientation and path of the utensil deviates from the reference orientation and reference path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Einav’s comparison and matching of the output of eating movement to predefined eating movement tracks with Kim’s healthcare computer device and associated method thereby identifying the eating movement being performed with Kim’s healthcare spoon and thus maintaining  a better healthcare log. utilizable by the eater and/or caretakers for health management of the eater including for dis/encouragement of additional eating. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Chi’s prompting of posture & gesture corrections of the holder of a utensil with Kim’s healthcare computer device thereby providing the expected advantages of correcting poor spoon holding postures and/or gestures wherein the spoon is improperly moved thereby preventing/reducing spillage and/or messes including exemplary during placement of the spoon in a container, movement therein, removal therefrom, and during transport of food/fluids held by the spoon—further advantageously during transport to the user’s mouth. 

Regarding claim 5, which depends on claim 1,
 
 Kim as modified reasonably suggests a computer program (computer device program) comprising program code means for causing a device (fig. 2, computer device 2) to carry out the method of monitoring an eating utensil (fig. 1, spoon; fig. 2, spoon 1) as defined in claim 1 (see analysis of independent claim 1), when the computer program is run on the device (see second to last reference claim “the computer device comprises a program that does the intake of food management, food intake control system”; bottom of page 3 “program or application (app)”; page 4 second paragraph “Memory unit 18 stores a program for performing a spoon (1) operation”).
The Examiner additionally notes with regards to the combination of features as modified in independent claim 1 and coded onto a computer program that: it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art, Howard v. Detroit Stove Works, 150 U.S. 164 (1893); see also In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965), and MPEP 2144.04 (V)(B); and  it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). See MPEP 2144.04(III). In the present case it is the Examiner’s position that only ordinary skill in the art is required to automate and integrate the methodological procedures into a single program and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to so integrate into a program thereby providing the convenience of a single program which is easy to distribute, sale, and/or update.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant cited Kim in view of Applicant cited Einav with newly cited Chi and in further view of newly cited HE (CN 103070622 A; hereafter “HE”).
Regarding claim 3, which depends on claim 2,
 
 Kim teaches further comprising the step of notifying a user of the temperature (temperature measured via temperature sensor 132) of food on the food area (fig. 1, food support 11) or the weight (weight measured by weight sensor 134) of the food portion (food in food support 11) for the purpose of health information management and notifying the user (bottom of page 2 “This spoon is provided by a weight sensor such as, sodium sensor, a gyro sensor, a temperature sensor, it is possible to detect the salinity, heat, temperature, speed, and intake. By the user and also displays information about the spoon thus detected ingested food will be able to recognize the above information about the food just at the moment that the food intake in the right moment. Therefore, it is possible to manage fine food intake. Furthermore, the present invention is connected to the smart communication spoon and provides a health information management system comprising a computer apparatus exchangeable. Such a system using the information received from the spoon can calculate the secondary information”).
Kim does not explicitly state items: 1) notifying a user if the temperature of food on the food area is too high or too cold or 2) if the weight of the food portion is not as per reference guideline.
Regarding item 1), the Examiner takes Official Notice that identifying and warning if food is too hot or too cold to eat is a commonsensical and conventional activity and easily discernable from the measured temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the conventional activity of identifying and notifying about food which is too cold/hot with Kim’s health information management thereby providing the expected advantages of preventing the user from being exposed to temperatures which may be harmful.
Further regarding item 1), HE teaches notifying a user if the temperature of food on the food area is too high or too cold (Title “An Intelligent Spoon”; Abstract “comprising a spoon handle and a spoon head set at one end of the spoon handle, the spoon is provided with CPU, and an RFID card reader, a communication module, a weighing sensor of the CPU communication, temperature sensor, camera, GPS or A-GPS module and automatically sending short message or dialling the phone module”; [0027] In summary, not difficult to be seen, this embodiment Scoop device having weighing, measuring, communication, GPS location, active call, image processing and electronic tag identification function and can provide much convenience to people, such a food temperature. when the temperature is not suitable for eating through prompting device prompting the user, effectively avoids scalding people by the food”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine HE’s prompting the user to identify when the temperature is not suitable for eating with Kim’s system and associated method thereby providing the aforementioned advantages, further emphasizing that HE’s prompting assists in avoiding user scalding.
Regarding item 2), Einav teaches notifying a user if the weight of the food portion is not (smaller/bigger bite) a per reference guidelines (weight of proper bite) (page 20, lines 1-5 “In such an embodiment the monitoring device 100 may guide the user to eat smaller and/or bigger amounts every bite. The weight may be calculated by sensors such as piezoelectric sensors that measure changes in the weight of the bite portion and/or of the food portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Einav’s weight monitoring of bite size with Kim’s system and associated method thereby providing the expected advantage of discouraging over-indulgent bites for dietary or safety reasons—such as choking hazard—or to encourage timely and sufficient food intake for overly small in weight bites.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 and the Prior Art Appendix accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856